Citation Nr: 1022534	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  00-16 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected residuals of a fracture of the left supraorbital 
ridge.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to December 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

In November 2005, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
Veteran also testified at a formal hearing in front of a 
hearing officer at the RO in New York in January 2005.  The 
transcripts of these hearings have been reviewed and are 
associated with the claims file.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
Veteran has lost any part of the inner or outer tables of his 
skull or that he has any intracranial complications secondary 
to his supraorbital ridge fracture.

2.  The competent evidence of record does not show that the 
Veteran's claimed left ear hearing loss disability had its 
onset in service or is related to any event of service 
origin.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation have not been 
met or approximated for the Veteran's service-connected 
residuals of a fracture of the left supraorbital ridge.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 
5296 (2009).  

2.  The Veteran's left ear hearing loss disability was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

Most recently, in July 2009, the Board remanded the case to 
the RO via the Appeals Management Center (AMC) for further 
notice, development, and readjudication of the Veteran's 
claims.  Specifically, the Board ordered the AMC to attempt 
to obtain a valid and current address for the Veteran, 
provide additional notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA), and schedule the Veteran for 
both an audiological examination and an examination to 
determine the severity of the residuals of his fracture of 
the left supraorbital ridge.  A remand by the Board confers 
upon the Veteran, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  When remand orders are not complied with, the 
Board must ensure compliance.  However, only substantial 
compliance, not strict compliance, is necessary.  D'Aries v. 
Peake, 22 Vet. App. 97 (2008).  VA afforded the Veteran with 
adequate medical examinations in January 2010 and sent the 
Veteran updated VCAA notice in July 2009.  None of the 
correspondence sent to the Veteran was returned, he showed up 
at his examination appointments, and the Board is satisfied 
that the Veteran's proper address is on file.  Based on the 
foregoing, the Board finds that the AMC substantially 
complied with the July 2009 remand.





VCAA

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In February 2002, June 2004, September 2006, July 2007, and 
July 2009 correspondence, the RO/AMC advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection and an increased rating for his claimed 
disorders and described the types of evidence that the 
Veteran should submit in support of his claims.  The RO/AMC 
also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in 
support of the claims.  The VCAA notice letters also 
described the elements of degree of disability and effective 
date.  As part of that notice, the RO/AMC told the Veteran 
that disability ratings usually range from zero to 100 
percent depending on the disability involved and based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claim by virtue of the aforementioned VCAA notice 
letters.  Those documents informed the Veteran of the 
necessity of providing on his own or with VA assistance 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment.  The letters also notified 
the Veteran that, should an increase in disability be found, 
a disability rating would be determined by applying relevant 
diagnostic code(s) and included examples of pertinent medical 
and lay evidence that the Veteran may submit or ask the 
Secretary to obtain relevant to establishing entitlement to 
increased compensation.  Finally, the RO/AMC also provided 
the specific criteria required to establish entitlement to an 
increased rating found in Diagnostic Code 5296.    
    
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO/AMC afforded 
the Veteran with compensation and pension examinations in 
March 1999, March 2002, August 2003, August 2007, and January 
2010; obtained the Veteran's VA and private medical records 
and Social Security Administration (SSA) records to the 
extent possible; and associated the Veteran's service 
treatment records (STRs) with the claims file.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are, collectively, more than adequate, as the August 
2003, August 2007, and January 2010 examinations were 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  All examinations 
included the Veteran's subjective complaints about his 
disabilities and the objective findings needed to rate the 
disabilities.   

Besides the aforementioned private treatment records, the 
Veteran has not made the RO, AMC, or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Residuals of a Fracture of the Left Supraorbital Ridge

The Veteran claims that he is entitled to a higher disability 
rating for his service-connected residuals of a fracture of 
the left supraorbital ridge.  Disability evaluations are 
determined by the application of the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residuals of a fracture of 
the left supraorbital ridge, is currently evaluated as 
noncompensable under Diagnostic Code 5296.  See 38 C.F.R. §§ 
4.71a, 4.124a (2009).  Under the criteria set forth in 
Diagnostic Code 5296, loss of a portion of both the inner and 
outer tables of the skull smaller than the size of a 25-cent 
piece or 0.716 square inches (4.619 square centimeters) 
without brain herniation warrants assignment of a 10 percent 
evaluation.  A 30 percent disability evaluation is warranted 
for loss of part of the skull, both inner and outer tables, 
when involving an intermediate area.  A 50 percent disability 
evaluation is warranted for loss of part of the skull, both 
inner and outer tables, without a brain hernia, when 
involving an area larger than the size of a 50-cent piece or 
1.140 inches squared (7.355 centimeters squared).  Finally, 
an 80 percent disability evaluation is warranted for loss of 
part of the skull, both inner and outer tables, with a brain 
hernia. Intracranial complications are to be evaluated 
separately.

The Veteran was afforded multiple VA examinations to assess 
the severity of his service-connected skull fracture 
residuals.  He underwent his first compensation and pension 
examination for this disability in August 2003.  The examiner 
noted that the Veteran had a pilocytic astrocytoma of the 
cerebellum resected in February 2000 with post-operative 
ataxic left hemiparesis, dizziness, and chronic headaches, as 
well as findings of a slight left lower extremity weakness in 
June 2000.  Nevertheless, the examiner opined that these 
symptoms cannot be traced to the Veteran's service related 
head trauma because they are secondary to his aforementioned 
tumor and its resection.

VA afforded the Veteran with a neurological compensation and 
pension examination in August 2007.  The examiner noted the 
tumor resection in 2000 with residual vertigo, total left ear 
hearing loss, and dysequilibrium.  Otherwise, he found the 
Veteran's cranial nerves II to XII were "ok."  Then, in 
January 2010, the Veteran underwent a third compensation and 
pension examination.  The examiner noted that the Veteran had 
a history of headaches, vertigo, dysequilibrium, and left ear 
hearing loss before and after the surgery.  The Veteran 
described his headaches as bifrontal and bioccipital, 
throbbing and worse on the left.  He stated that they 
occurred four to five times a day for about 40 to 60 minutes 
but were nondisabling and without associated phenomenon.  
Again, the Veteran demonstrated a deaf left ear and normal 
cranial nerves II to XII.  An MRI revealed stable 
postsurgical changes of the left cerebellum and no evidence 
of residual or recurrent tumoral disease.  After examining 
the Veteran, the examiner found that there were also no 
residuals or sequellae from his in-service fracture to the 
left supraorbital ridge and no diagnosis of a traumatic brain 
injury.  In support of this opinion, the examiner stated that 
the Veteran's claims file, medical records, history, physical 
examination, and imaging studies indicate that his residuals 
are all secondary to the surgery to remove the brain tumor 
astrocytoma.  Finally, the examiner concluded that the 
Veteran's symptoms and central nervous system signs are 
secondary to the tumor and its removal.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a compensable 
disability rating under Diagnostic Code 5296 for the 
residuals of a fracture of the left supraorbital ridge.  A 
higher rating under Diagnostic Code 5296 is not warranted 
because the evidence does not show that there is any loss of 
a portion of both the inner and outer tables of the skull.  
Furthermore, as noted above, the Veteran has no other 
residuals of his skull fracture, to include traumatic brain 
injury or headaches.  Although the Veteran competently 
testified that he has had headaches since his in-service 
injury, he is not competent to diagnose a nexus between his 
current headaches and his skull fracture.  Thus, as there is 
no competent opinion linking the Veteran's headaches to his 
skull fracture, this disorder will not be considered 
separately as intracranial complications.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a compensable 
disability rating for the residuals of a fracture of the left 
supraorbital ridge.

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2009).  Any limits on the Veteran's employability due to his 
disability have been contemplated in the currently assigned 
disability rating.  The evidence does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

Left Ear Hearing Loss

The Veteran contends that he suffered acoustic trauma during 
his military service that has caused a current left ear 
hearing loss disability.  He asserts that he was exposed to 
loud noises on the rifle range with only minimal hearing 
protection.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  VA regulations, however, do not 
preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, where a 
current disability due to hearing loss is present, service 
connection can be granted for a hearing loss disability where 
the veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The medical evidence of record shows the Veteran currently 
suffers from a left ear hearing loss disability as defined by 
VA regulation.  See 38 C.F.R. § 3.385 (2009).  Indeed, a 
January 2010 compensation and pension audiologist could not 
conduct a left ear hearing test due to the Veteran's profound 
loss of hearing in that ear.  At the outset, the Board notes 
that the Veteran previously underwent three compensation and 
pension examinations in March 2002.  However, the Board's 
July 2009 remand found the examiners' opinions were 
inadequate.  Thus, the Board will not rely on any opinion 
found in any of the March 2002 examination reports in this 
decision.    

The January 2010 audiologist noted that the Veteran reported 
a history of noise exposure while serving in an infantry unit 
due to guns, missile fire, and grenades during service.  She 
further noted that he was a truck driver for five to six 
years after his military service and that the Veteran denied 
any recreational noise exposure.  Again, the audiologist 
diagnosed the Veteran with profound sensorineural hearing 
loss in the left ear.  She then concluded that it was less 
likely than not that the Veteran's hearing loss was caused by 
or was a result of his military service because the Veteran's 
hearing loss was within normal limits at the time he 
separated from military service.  The Board observes that the 
audiologist reviewed the Veteran's claims file and 
specifically made note of a left-sided craniectomy in 
February 2000.  Additionally, a review of the Veteran's 
service treatment records reveals that his hearing was, in 
fact, within normal limits at the time of his separation 
examination.  Therefore, the Board finds that the January 
2010 compensation and pension examiner's opinion is adequate 
and affords it great probative value.   

Furthermore, the Board acknowledges that the Veteran's 
hearing was also tested in March 1999, just over 13 years 
after his discharge from military service, and was also found 
to be within normal limits.  Moreover, although the March 
2002 examiners' opinions were inadequate, one examination 
revealed that the Veteran suddenly had no measurable hearing 
across all tested frequencies in his left ear.  
Thus, the Board finds that the greater weight of the evidence 
of record is against a finding that a left ear hearing loss 
disability is related to military service, to include in-
service military noise exposure, or that sensorineural 
hearing loss manifested to a compensable degree within one 
year of discharge.  Finally, the only competent opinion of 
record found that it was less likely than not that the 
Veteran's left ear hearing loss was a result of his military 
service.  Therefore, the Board must find that service 
connection for a left ear hearing loss disability is not 
warranted.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim of entitlement to service connection for left ear 
hearing loss, and service connection is not warranted.  In 
reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim for 
bilateral hearing loss, and that doctrine is not applicable.  


ORDER

1.  Entitlement to a compensable evaluation for service-
connected residuals of a fracture of the left supraorbital 
ridge is denied.

2.  Entitlement to service connection for left ear hearing 
loss is denied.





____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


